     3:16-cv-03013-JMC            Date Filed 07/22/20        Entry Number 138       Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

 CAREER COUNSELING, INC. d/b/a                       )
 SNELLING STAFFING SERVICES, a South                 )
 Carolina corporation, individually and as the       )
 representative of a class of similarly-situated     )
 persons,                                            )   Civil Action No.: 3:16-cv-03013-JMC
                                                     )
                                  Plaintiff,         )   CLASS ACTION
                                                     )
                 v.                                  )
                                                     )
 AMERIFACTORS FINANCIAL GROUP,                       )
 LLC and JOHN DOES 1-5,                              )
                                                     )
                               Defendants.           )

            PLAINTIFF’S NOTICE OF RULE 26(A)(2) EXPERT DISCLOSURE

        Pursuant to this Court’s Amended Conference and Scheduling Order dated June 23, 2020

(Doc. 128), Plaintiff certifies that a written report dated July 20, 2020 has been prepared and signed

by Plaintiff’s expert, Robert Biggerstaff, and served on Defendant’s counsel, including all

information required under Rule 26(a)(2)(B).

        Expert Name:             Robert Biggerstaff
        Address:                 P.O. Box 614
                                 Mt. Charleston, SC 29465
        Telephone:               c/o Plaintiff’s Counsel

                                                   Respectfully submitted,

                                                   CAREER COUNSELING, INC. d/b/a SNELLING
                                                   STAFFING SERVICES, individually and as the
                                                   representative of a class of similarly-situated
                                                   persons

                                                   By: s/John G. Felder, Jr.
                                                   John G. Felder, Jr.
                                                   McGOWAN HOOD FELDER
                                                   1517 Hampton St.
                                                   Columbia, SC 29201
                                                   Telephone: 803-779-0100
                                                   Fax: 803-256-0702
3:16-cv-03013-JMC   Date Filed 07/22/20   Entry Number 138      Page 2 of 3




                                And

                                Ryan M. Kelly (pro hac vice admitted)
                                ANDERSON + WANCA
                                3701 Algonquin Road, Suite 500
                                Rolling Meadows, IL 60008
                                Telephone: 847-368-1500
                                Fax: 847-368-1501




                                   2
     3:16-cv-03013-JMC         Date Filed 07/22/20      Entry Number 138         Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on July 22, 2020, I electronically filed the foregoing paper with the Clerk of

the Court using the ECF system which I will send notification to all counsel of record.


                                             s/ John G. Felder Jr.




                                                3
